ROBB, Associate Justice.
Appeal from concurrent decisions of the Patent Office tribunals awarding 11 counts of the interference to the senior parties.
The invention relates to a road grading machine, called in common parlance a road scraper,-in which the front wheel of an ordinary tractor is removed and a frame connected thereto, extending out in front of the tractor, to which an adjustable grading blade is attached.
The Beatty application was filed on July 31, 1924, and a patent inadvertently issued thereon on May 12, 1925. The Ronning and Ronning application was filed March 12, 1921, or about three years and four months prior to the filing date of Beatty, whose preliminary statement disclosed a date of conception about a year and a half, subsequent to the filing date of the senior parties. Whereupon Beatty moved to1 dissolve the interference, contending that Ronning and Ronning had no right to make the claims and that their application does not disclose an operative machine.
The Law Examiner, the Examiners in ■Chief, and the Commissioner have in turn carefully and thoroughly considered every question raised by this appeal. After a review of their decisions, in the light of the oral argument and briefs filed by counsel, we have reached the conclusion that they were correct and that further discussion is unnecessary.
The decision is therefore affirmed.
Affirmed.